Citation Nr: 1209301	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-35 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial rating higher than 20 percent for a right shoulder disability.

3.  Entitlement to an increased rating for allergic rhinitis and sinusitis, currently rated as 10 percent disabling.

4.  Entitlement to an initial rating higher than 30 percent for an adjustment disorder with anxiety, insomnia, and depression.  

5.  Entitlement to an increased compensable rating for tension headaches.

6.  Entitlement to an initial rating higher than 20 percent for a lumbar spine disability.

7.  Entitlement to an initial compensable rating for status post right big toenail removal.

8.  Entitlement to an initial compensable rating for tibial myositis, shin splints, of the right leg.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2005, January 2009, and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively granted service connection for an adjustment disorder, assigning a 30 percent rating, granted service connection for a right shoulder disability, granting a 20 percent rating, granted service connection for a lumbar spine disability, assigning a 10 percent rating, granted noncompensable service connection for tension headaches, allergic rhinitis and sinusitis, status post right big toenail removal, and recurrent tibial myositis of the right leg, all effective December 11, 2004, and denied service connection for cervical spine disability; that denied an increased rating for tension headaches and increased the rating for allergic rhinitis from 0 to 10 percent disabling, effective July 21, 2008; and denied entitlement to a TDIU.

In December 2005, the RO increased the ratings for a lumbar spine disability from 10 to 20 percent disabling, effective December 11, 2004.  However, as the higher award does not represent a total grant of benefits sought, the claim for increase for a lumbar spine disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  A copy of the transcript has been associated with the record.


FINDINGS OF FACT

1.  At her October 2011 hearing before the Board, the Veteran withdrew her appeal concerning entitlement to service connection for a cervical spine disability.

2.  At her October 2011 hearing before the Board, the Veteran withdrew her appeal concerning entitlement to an initial rating higher than 20 percent for a right shoulder disability.

3.  Throughout the pendency of the appeal, the Veteran's allergic rhinitis with sinusitis has been near constant and severe, characterized by headaches, pain, and tenderness of the affected sinus, as well as purulent discharge or crusting after repeated surgeries.

4.  Since December 11, 2004, the effective date of service connection, the Veteran's adjustment disorder with insomnia, anxiety, and depression has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

5.  Throughout the pendency of the appeal, the Veteran's headaches have been manifested by less frequent attacks.  The Veteran's headaches have been largely associated with her service-connected rhinitis and sinusitis. 

6.  Since December 11, 2004, when service connection became effective, the Veteran's low back disability has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.  It has not been productive of incapacitating episodes of at least 4 weeks but less than 6 weeks within the any 12 month period, and ankylosis has not been shown. There were no neurological impairments to the left lower extremity.

7.  Since December 11, 2004, when service connection became effective, the Veteran's low back disability has resulted in mild neurological manifestations of the right lower extremity. 

8.  Since December 11, 2004, when service connection became effective, the Veteran's status post removal of the right great toenail has resulted in tenderness at the removal site.  There is no indication of any scarring related to the toenail or any residual foot deformity.  There is no indication of residual dermatitis.

9.  Since December 11, 2004, when service connection became effective, the Veteran's right leg myositis has resulted in pain on repetitive motion, with no malunion of tibia or fibula, limitation of the knee or evidence of ankylosis.

10.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating higher than 20 percent for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  Throughout the pendency of the appeal, the criteria for a rating of 50 percent, but no higher, for allergic rhinitis with sinusitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.97, Diagnostic Code 6510 (2011). 

4.  Since December 11, 2004, the effective date of service connection, the criteria for a rating of 50 percent, but no higher, for an adjustment disorder with insomnia, anxiety, and depression, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.130, Diagnostic Code 9440 (2011). 

5.  Throughout the pendency of the appeal, the criteria for a compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.124a, Diagnostic Code 8100 (2011).

6.  Since December 11, 2004, the effective date of service connection, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5237 (2011). 

7.  Since December 11, 2004, the effective date of service connection, the criteria for a separate 10 percent rating for the neurological manifestations of the right lower extremity related to the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.124a, Diagnostic Code 8520 (2011). 

8.  Since December 11, 2004, the effective date of service connection, the criteria for a compensable rating for the Veteran's status post right big toenail removal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.118, Diagnostic Code 7805 (2008) & 7820 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2011). 

9.  Since December 11, 2004, when service connection became effective, the criteria for a compensable rating for the Veteran's right leg myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.59, 4.71a, Diagnostic Code 5262 (2011). 

10.  The criteria for assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In November 2006, the Veteran submitted a VA Form 9 perfecting her appeals as to the issues of entitlement to service connection for a cervical spine disability and for an increased initial rating for a right shoulder disability, as identified in the September 2006 statement of the case. 

At the October 2011 hearing before the Board, the Veteran stated that she was withdrawing the issues of entitlement to service connection for a cervical spine disability and for an increased initial rating for a right shoulder disability.  The Veteran's statement indicating her intention to withdraw the appeals as to those issues satisfies the requirements for the withdrawal of a substantive appeal. 

As the appellant has withdrawn her appeals as to the issues of entitlement to service connection for a cervical spine disability and for an increased initial rating for a right shoulder disability, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues. 

Accordingly, the issues of entitlement to service connection for a cervical spine disability and for an increased initial rating for a right shoulder disability, are dismissed. 

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

With regard to the claims for increased ratings for right leg myositis, an adjustment disorder, a low back disability, and a right great toe disability, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for her right leg myositis, an adjustment disorder, a low back disability, and a right great toe disability were granted and initial ratings were assigned in the September 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to her claims for increased ratings for allergic rhinitis and sinusitis and for a headache disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2008 letter, sent prior to the initial RO decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate her increased rating claims as well as her and VA's respective responsibilities in obtaining such evidence and information. Additionally, the January 2009 informed her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra, and a July 2009 letter advised the Veteran of the rating criteria used to decide her claims.

With regard to her claim for a TDIU, in May 2009, the RO sent the Veteran notice of the elements necessary to prevail on such a claim and that notice was sent prior to the June 2009 initial denial of the claim for TDIU.  The notice also informed her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board observes that at her October 2011 hearing, the Veteran stated that the VA was in receipt of all relevant treatment records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Veteran has also been afforded multiple VA examinations throughout the appeal period, dated in 2005, 2007, 2009, and 2010 in order adjudicate her initial and increased rating claims.  In this case, although the Veteran stated at her October 2011 hearing that many of her disabilities had worsened since the most recent VA examinations, the Board finds that the most recent examinations are not unduly remote to decide her claim and also finds that her contended symptoms stated at the hearing are duplicative of those that she had previously stated to the RO and to her VA examiners, and that those statements had already been taken into account by the VA examiners when determining the severity of her current disabilities.  The Board therefore finds the VA examinations already of record to be adequate in order to evaluate the Veteran's initial and increased rating claims and her claim for TDIU as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.   Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial and increased rating claims and claim for TDIU and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Allergic Rhinitis

The Veteran contends that her allergic rhinitis has worsened such that she experiences constant gagging and clearing of the throat and has had to undergo two surgeries with little relief.

Her allergic rhinitis is currently evaluated as 10 percent disabling under Diagnostic Codes 6599-6510.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).   DC 6599 refers to an unlisted disability of the respiratory system.  DC 6510 refers to DC pansinusitis, chronic.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis. 

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, Diagnostic Code 6510-6514 (2011).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2011).  

Turning to the evidence of record dated within one year prior to the appeal period, private treatment records reflect that in August 2007, the Veteran reported having a constant drainage in the back of her throat, with constant throat clearing.  She reported getting three to four sinus infections per year.  There was no wheezing or shortness of breath.  Physical examination resulted in the diagnosis of refractory postnasal drip.  An August 2007 allergy skin test showed extremely positive reactions to dust mite, cat, horse, molds, trees, grasses, and weeds.  After reviewing the Veteran's extensive work-up and taking into account that her "plethora of pharmacotherapy was not improving her symptoms," allergy immunotherapy was agreed to be the appropriate plan.  In May 2008, she reported that her symptoms of nasal congestion, stuffiness, and purulence had returned.  She was having a poor response to pharmacotherapy.  She was started once again on immunotherapy, as well as corticosteroids.  

On October 2008 VA examination, the Veteran reported that she was taking allergy medication with little relief.  She had a lot of postnasal drip and mucous in her throat causing her to cough and to have throat irritation.  She was getting desensitizing shots from a private physician that helped.  She had been found to have multiple allergens on testing.  Physical examination of the nose and throat revealed some redness and inflammation in the turbinates.  The tonsils were normal with no mucus noted.  The lungs were clear.  The diagnosis was allergic rhinitis only partially responsive to antihistamine and sensitizing shots.  She was symptomatic with postnasal drip and upper airway inflammation.

VA treatment records dated from 2007 onward reflect that the Veteran had ongoing chronic allergic rhinitis.  She had frequent post-nasal drip.

In February 2009, the Veteran's private physician stated that the Veteran was being treated for refractory rhinitis complicated by recurrent sinusitis.  She was noted on skin testing to be extremely atopic.  She had recently been placed on a prolonged course of antibiotics for her chronic sinusitis.  She also suffered from structural abnormalities of the sinuses as seen on CTscan.  She was to be evaluated for a massive concha bullosa in the left middle turbinate.  In March 2009, the Veteran was still having post-nasal drip even after being placed on antibiotics.  She was having headaches with visual changes.  CTscan of the sinuses showed a fluid filled massive left middle turbinate concha bullosa.  There was maxillary sinus disease.  Her headaches were thought to be either migraines or due to structural problems in the sinuses.  The impression was chronic sinusitis with massive concha bullosa.  It was thought that her symptoms were chronic and she should be seen by a neurologist.  She would probably need to have her sinus mass surgically reduced with fluid removal.
On May 2009 VA examination, she reported having postnasal drip and sinus infections.  She had had one sinus surgery in the past and was scheduled for a second surgery.  Physical examination of the nose and chest did not show any abnormalities.  

Private treatment records reflect that in May 2009, a CTscan of the sinuses showed "rather severe sinusitis," as well as a deviated septum.  Due to a diagnosis of chronic, near constant sinusitis, and in light of the CTscan results, the Veteran underwent bilateral maxillary antrostomies.  On follow-up, her sinuses had improved.  However, she still had a lot of drainage and was constantly clearing her throat.  Physical examination showed nasal crusting.

VA treatment records reflect that in July 2010, the Veteran had sinus pressure and congestion.  She was suffering from a cough.  She was referred for an allergy consultation.

In March 2011 and in other numerous statements, the Veteran stated that she suffered from at least 18 sinus infections per year.  She stated that even after the sinus surgeries, she was having constant mucus and fluid in her throat, requiring that she clear her throat quite often.

In this case, the Board finds that the Veteran's chronic sinusitis meets the criteria for a higher, 50 percent rating, the highest rating available for sinusitis.  First, the Veteran's sinusitis pathology has been described by her private physician as "near constant," one element necessary to obtain a 50 percent rating.  Next, the private and VA treatment records demonstrate that her sinusitis has been characterized by headaches, pain, and tenderness of the affected sinus, with purulent discharge and crusting after repeated surgeries.  Specifically, on follow-up after the May 2009 sinus surgery, the Veteran was noted to have continuing crusting of the sinuses, with postnasal drip.  The VA treatment records also show her complaints of continuing discharge.  The Veteran has also stated that she suffers from continuous postnasal drip and nasal discharge, and such was evident at her October 2011 hearing, as she was clearing her throat repeatedly throughout her testimony.  Thus, as it is evident that the Veteran has been prescribed prolonged antibiotic treatment for over four to six weeks, that she has undergone more than one surgery for her chronic sinusitis, and that she continues to suffer from headaches, pain, discharge, and crusting related to her severe and chronic sinusitis, as diagnosed by her private physician, the Board finds that she is entitled to a 50 percent rating under DC 6510.  The Board observes that a 50 percent rating is the highest rating available for chronic sinusitis, and that the ratings that pertain to allergic rhinitis, from which the Veteran also suffers, do not afford a higher rating for her disability.  Thus, the necessary criteria having been met, a 50 percent rating pursuant to DC 6510 is warranted throughout the pendency of the appeal for severe and chronic sinusitis.

Adjustment Disorder with Insomnia, Anxiety, and Depression

The Veteran contends that her psychiatric disorder is worse than the assigned rating because she suffers from frequent panic attacks and frequent nightmares, and she has difficulty trusting others or working with others.

Under Diagnostic Code 9440, which contemplates chronic adjustment disorder with anxiety and depression, a 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9440 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Turning to the evidence of record, on May 2005 VA examination, the Veteran reported symptoms of depression due to not being able to find a job and when remembering her previous roommates abuse towards her.  She had a number of physical problems that left her in pain.  She had difficulty staying asleep and sometimes slept for too long.  She had mood swings, frequent crying spells, feelings of hopelessness about finding employment, feelings of worthlessness, variable energy levels, and recurring nightmares.  She denied any current suicidal ideations and stated that she found enjoyment in life.  

With regard to her employment history, she did not want to work in the dental field after working in that field in service because of the memories of that occupation in service.  She found it difficult to convince employers of her other skills.

With regard to her social history, she reported that she had been divorced.  Her parents were her only support system but she did not live with them.  Her current boyfriend was supportive.  She had a few friends in the area and one from service in another state.  She noticed she was more withdrawn.  She enjoyed going to the park and playing games.  She walked her two dogs each day.  

Mental status examination revealed that she was friendly and cleanly groomed with a mildly depressed, anxious mood.  She had a normal range of affect.  She had good eye contact and was cooperative.  There was no evidence of delusional thinking or hallucinations.  Her short-term memory was good.  Her attention and concentration were good.  She was able to reason abstractly.  Her verbal comprehension was average.  She responded appropriately to questions and her judgment was intact.  She denied actual panic attacks although she had experienced periods of intense anxiety.  She was oriented in all spheres.  Her speech was clear, coherent, and relevant.  There was no evidence of significant impairment of thought process or communication.  She had no trouble performing activities of daily living except that sometimes she was overly tired from not sleeping.  The diagnosis was insomnia, adjustment disorder with mixed anxiety and depressed mood.  A GAF score of 68 was assigned.

VA treatment records reflect that in May 2006, the Veteran sought care for her depression related to her back pain and her inability to find work and pay bills.  She was advised to follow-up with the Fort Worth VA clinic.  In June 2006, the Veteran was advised that there was a wait list for one-on-one counseling and she was encouraged to begin group therapy.  In October 2006, the Veteran stated that she would like to begin counseling sessions.  She denied any suicidal ideations.  In December 2006, she reported feeling depressed and unable to keep a job.  She had a lack of pleasure in activities and had crying episodes.  She denied any suicidal ideations or thoughts.  A January 2007 mental health evaluation reflects the Veteran's reports of getting angry easily, sleeping too much, lack of energy and concentration, overeating, and feeling restless.  She stated that she was working as a real estate agent.  She was planning to get married.  She denied any psychotic symptoms.  She had not seriously thought of suicide since a pervious overdose accident.  Mental status examination revealed that the Veteran was well-groomed and cooperative.  Her affect was anxious.  Her thought process was coherent and goal-directed.  She was oriented to time, place, and person.  Her memory was intact.  Her insight and judgment were good.  She was diagnosed with adjustment disorder with depressed mood.  A GAF score of 48 was assigned. 

On March 2007 VA examination, she reported that her major symptoms included depression over her orthopedic, financial, and employment problems, as well as pain.  She had middle insomnia and fatigue.   In the summer of 2006 she had taken an overdose but had not gone to the emergency room.  She stated that she was typically irritable and had a short fuse.   She had symptoms of anxiety, depression, insomnia, appetite disturbance, crying spells, and anhedonia.  

With regard to her employment history, she stated that she had an associate's degree and had been working as a real estate agent for the previous six months.

With regard to her social history, she stated that she had had trouble with alcohol in the past but not recently.  She stated that she had been raised by her father and did not see her mother.  She was able to engage in a normal range of activities of daily living without interruption.  She enjoyed going to movies and going out to eat with her fiancé.  

Mental status examination revealed that she was quite anxious and irritated.  She spoke in a soft, monotone voice.  Her back hurt her most of the time.  She admitted her irritation during the interview.  Her thought processes were logical, coherent, and relevant.  She was attractive and articulate.  She was well-dressed and well-groomed.  She was mentally intact and cooperative.  Her social skills were poor.  She tended to be brunt and brisk.  Rapport was difficult to establish.  She was well-oriented to time, place, person, and situation.  Her affect was flat and blunted.  She had good reasoning skills.  There was no psychomotor slowing or agitation.  She had good concentration.  Her memory was within normal limits.  She denied any hallucinations or suicidal ideations.  

The examiner concluded that the Veteran had significant occupational and social impairment secondary to a severe mood disorder.  She tended to be irritable and antagonistic to others.  She had elements of bipolar disorder and was scattered.  Psychological testing showed severe depression.  The diagnosis was major depressive disorder, severe and recurrent.  A GAF score of 50 was assigned.  

VA treatment records reflect that in July 2008, the Veteran reported feeling grief over a friend who had died of alcohol poisoning.  She was also currently in an emotionally abusive relationship.  The Veteran stated that she was going to start going to a grief group and requested a female therapist.  In August 2008, the Veteran reported that attending the grief group was too difficult to get to from work.  The Veteran did not show up for the appointment scheduled with a female psychiatrist.

On December 2008 VA examination, the Veteran stated that she currently experienced anxiety and depression.  She had a history of suicidal ideation.  She had both initial and middle insomnia.  She denied any psychotic symptoms or homicidal ideation.  She had a short fuse.  She had symptoms of anxiety, depression, appetite problems, crying spells, anhedonia, and nightmares.  She had obsessive ideations and tendencies.  She had anger control problems.  She denied any psychotic symptoms or suicidal ideations presently. 

With regard to her social history, she reported that she was working on obtaining a bachelors degree.  She was pursuing part-time employment.  She stated that she had no significant social life except for spending time with her boyfriend.  She had one friend.  

With regard to her employment history, she stated that since service she had worked for a short period of time as a loan officer.  There had not been any functional impairment in the course of her employment.  Her pursuit of a bachelor's degree was going well.  

Mental status examination revealed that her speech was logical, coherent, and relevant.  She seemed moody and irritable.  She was attractive, articulate, well-dressed, and well-groomed, as well as cooperative.  She had a trim body build.  She was well-oriented to time, place, person, and situation.  Her affect was flat and blunted.  Her reasoning was good.  There was no psychomotor slowing.  There was no evidence of memory problems.  Her concentration was normal.

The examiner did not find any significant occupational functional impairment.  Testing revealed a highly elevated depression score.  She had borderline personality features.  The diagnosis was major depressive disorder, severe and recurrent.  A GAF score of 50 was assigned.  The examiner stated that the Veteran's condition was the same as when she was examined in 2007 and that her condition was reflective of a "more severe impairment" than her currently assigned disability rating.

On May 2009 VA examination, the Veteran reported increased symptoms of anxiety due to recent stressors such as loss of a relationship and financial troubles.  She felt unmotivated and on some days did not get out of bed.  She felt frustrated about her physical problems.  Periods of depression lasted for a number of days.  Her condition seemed to have somewhat worsened since the most recent VA examination.  She had trouble trusting people.  She had passive suicidal thoughts but no real intention.  She had trouble with fatigue.  She had random nightmares of previous abuse.  She denied any manic symptoms. 

With regard to her social history, she denied any previous legal trouble.  She was having periods of binge drinking.  Her boyfriend had moved out and she could no longer afford her rent.  

With regard to her employment history, she reported that she had stopped going to school due to lack of funds.  She had been unemployed since February 2009.  She had been fired from a job because she showed up late too often.  She felt that she could only work part-time due to her many medical appointments.  

Mental status examination revealed that the Veteran was casually depressed and well-groomed.  She was cooperative.  Her social skills were fair.  Her thought processes were logical and coherent.  Her affect was depressed and she became tearful by the end of the evaluation.  She said she did break down at times.  Her reasoning and judgment were fair.  There were no significant cognitive problems.  

The examiner diagnosed the Veteran with major depressive disorder, recurrent, alcohol abuse, in remission, and adjustment disorder with anxious mood.  A GAF score of 48-50 was assigned.  The examiner determined that the Veteran was not unemployable due to her mental illness and that some of her occupational problems had to do with the current job market.  

On February 2010 VA examination, the Veteran reported feeling extremely depressed.  She had bad nightmares.  She felt anxious when thinking about money and about finding a job, though she was not actively looking for employment.  She had trouble sleeping due to her fear of someone coming to the home to attack her or due to nightmares.  

With regard to her social history, the Veteran stated that she had a good relationship with her father and step-sister.  She had a new boyfriend that she had met through a friend.  She had issues with sexual intimacy due to her past and her boyfriend was respectful of that.  She reported that she secluded herself and did not have many friends.

With regard to her employment history, the Veteran stated that she was in school and was thinking of working as a school counselor.  She had a real estate license.  

Mental status examination revealed no impairment of thought process or content.  There were no delusions or hallucinations.  There was appropriate eye contact.  She was tearful and irritable.  There were no homicidal or suicidal ideations.  She had good memory and her hygiene was good.  She reported obsessional rituals of checking the doors often to make sure no one was there and constantly cleaning.  

The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate.  A GAF score of 55 was assigned.  

In this case, the Veteran has been assigned GAF scores of 68 on May 2005 VA examination, of 48 in January 2007,  of 50 on March 2007 VA examination, of 50 on December 2008 VA examination, of 48-50 on May 2009 VA examination, and of 55 on February 2010 VA examination.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (Mar. 1995). 

According to the DSM-IV, GAF scores of 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  GAF scores of 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

In this case, when reviewing the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that a higher 50 percent rating is warranted since December 11, 2004, the effective date of service connection.  In so finding, the Board finds it to be highly significant that the December 2008 VA examiner felt a higher rating better matched the Veteran's disability picture because her psychiatric disability was more severe than the currently assigned 30 percent rating.  The Board finds that that opinion comports with the record which demonstrates that the Veteran suffers from chronic and severe major depressive disorder.  Moreover, on three of the four VA examinations that have been conducted since 2004, the Veteran has been assigned GAF scores in the range of 48-50, demonstrating a more moderate disability picture with some serious symptoms.  She was also given a similar GAF score when she sought treatment at the VA.  Furthermore, the Veteran has been shown to exhibit symptoms that are encompassed in the higher rating, including panic attacks more than once per week, as she described at her Board hearing, as well as disturbances of motivation and mood and difficulty establishing and maintaining effective relationships with others.  In that regard, she has consistently stated that her anxiety and depression result in lack of motivation and that it was difficult to get out of bed on many days.  She did not have any real social connections and was irritable most of the time.  Mental status examination has repeatedly revealed a depressed and irritable mood with poor social skills.  Accordingly, based upon the objective and subjective medical evidence of record, it appears to the Board that a higher 50 percent rating is warranted since December 11, 2004, when service connection became effective, because despite the first VA examination conducted in 2005 that showed a more positive disability picture, it appears that for the majority of the appeal period, her symptoms have been described as more moderate in degree, as well as chronic.

However, the Board finds that a 70 percent rating is not warranted in this case.  First, there does not appear to be deficiencies in most social or occupational areas.  Occupationally, the Veteran has continuously pursued an educational degree when she was able to afford it and was also able to work as a licensed real estate agent for a number of years during the appeal period.  Socially, she has been able to establish romantic relationships with the most current relationship described as supportive. Moreover, the Veteran has been consistently shown on VA examination to have normal judgment and thinking.  Her mood, while assessed as depressed and anxious on VA examination, has not been described as severely depressed or anxious to suggest a deficiency as contemplated by the 70 percent rating .  Also, throughout the majority of the appeal period, the Veteran has denied having any suicidal ideations.  While she stated that she overdosed once, she did not seek medical treatment at that time and has stated that she did not wish to commit suicide since that one isolated incident.  While she stated that she had a tendency to have obsessional thoughts, there is no indication of obsessional rituals that interfered with routine activities as her perimeter checking habit and cleaning habits have not been described as debilitating.  Her speech has consistently been stated to be normal and relevant.  There was no irrelevant or obscure speech found on any VA examination.  While she described having panic attacks more often, there is simply no evidence that she suffers from near-continuous panic or depression that affected her ability to function independently.  In that regard, she consistently stated that she was able to go about her daily activities of living without any complications on a mental level.  While there was evidence of impaired impulse control in terms of her constant irritability, there was no evidence of a tendency towards violence.  There was no indication of spatial disorientation or neglect of personal hygiene or appearance.  While there was evidence of difficulty in adapting to stressful circumstances and maintaining effective relationships, the Board finds that such is accounted for in the current 50 percent rating.  Moreover, there is little evidence to support a finding that the Veteran cannot adapt to a work-like situation, as her trouble with finding and maintaining a job appear to revolve around her medical problems and feeling tired, rather than emotional and psychological trouble that occurred on the job.  Accordingly, as the Veteran's psychiatric functioning does not meet the criteria for a 70 percent rating, a 50 percent rating since December 11, 2004, the effective date of service connection, is appropriate in this case. 

Tension Headaches

The Veteran contends that her migraine headaches cause her to have to lie in a dark room three to four times per week.  They are accompanied by right eye pain and twitches.

The Veteran's headaches have been rated as 0 percent disabling under Diagnostic Code 8100.  Under Diagnostic Code 8100, which pertains to migraine headaches, headaches with less frequent attacks warrants a 0 percent rating.  Headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

Turning to the evidence of record dated within one year prior to the claim for increased rating, beginning in July 2007, VA treatment records reflect repeated and consistent reports of headaches.  In April 2008, the Veteran reported that her migraines had improved with the use of medication.  

On October 2008 VA examination, the Veteran reported that two to three times per month, her headaches were so severe that they were incapacitating.  The headaches were located at the forehead and bitemporal area.  They involved pain in the eye usually on the right.  She would be very sensitive to light or sound during her headaches.  There was some nausea and vomiting but she was not sure if that was related to her reflux disease or rhinitis.  She had headaches everyday and usually awoke with one in the morning.  It was rare for her to be totally headache free.  She usually took Tylenol or Advil for her headaches but was also on other pain relievers for her physical problems.  She stated that she was having a headache at the time of the interview centered above the right eye.  After completing physical examination, the examiner diagnosed the Veteran with migraine headaches poorly controlled at present.  There was no indication that they were tension headaches and because they involved one or both eyes with sensitivity to light and sound, the headaches were probably migraines.  

Private treatment records reflect that in March 2009, the Veteran was assessed by a neurologist for her headaches.  She was referred to the neurologist by the physician that treated her for sinusitis and rhinitis due to complaints of headaches.  She reported an increase in headaches and a change to her vision.  The headaches were on the right side of the face.  There was light sensitivity but not sound sensitivity.  She would feel nauseated and would vomit.  She would need to lie down.  Her headaches had been occurring every two weeks, with milder headaches every day.  The headaches sometimes lasted all day long.  Physical examination resulted in an assessment of migraine headaches without aura.  She also had significant coexistent sinus disease.  There was a possible pseudo tumor.   A March 2009 MRI of the brain appeared normal.  In May 2009, the Veteran underwent lumbar puncture to aid in headache relief.  

In this case, the Board observes that the Veteran suffers from migraine headaches manifested by light sensitivity and nausea and that require her to lie in a dark room.  Ordinarily, such symptoms would be suggestive of characteristic prostrating attacks and would possibly warrant a higher rating under Diagnostic Code 8100.  However, in this particular case, and by this decision, the Veteran was granted a significantly increased rating for her allergic rhinitis with sinusitis, from 10 to 50 percent, under Diagnostic Code 6510.  That grant was due in part to her complaints and symptoms of headaches.  When reviewing the treatment records, it is evident that the Veteran's headaches and her rhinitis/sinusitis often occur concurrently.  The Veteran herself has had a hard time stating whether the headaches were separate from her rhinitis/sinusitis due to a similar symptom manifestation and timing and the private treatment records reflect a diagnosis of migraines with significant coexistent sinus disease.  In any event, the Board finds that in order to have granted the Veteran a significantly higher rating for her rhinitis/sinusitis, the headaches from which she suffers were taken into account in that higher rating, as a showing of headaches was necessary in order to obtain a higher rating.  Thus, the Board finds that she cannot be awarded twice for the same manifestations and symptoms because to do so would be to engage in impermissible pyramiding.  See 38 C.F.R. § 4.14 (2011).  Accordingly, despite that the Veteran carries a diagnosis of migraine headaches that is treated with medication separate from that which treats her rhinitis/sinusitis, the severity of her headaches was taken into account when assigning the higher 50 percent rating under DC 6510.  Absent headaches being shown, she would not have met the criteria for a higher rating under DC 6510 because it is a necessary manifestation to meet the criteria for an increased rating.  Thus, in light of the higher rating under a different diagnostic code that contemplates the symptoms of the Veteran's headaches, and because the Veteran's headache symptoms most often accompany her symptoms of chronic sinusitis, a higher compensable rating under DC 8100 is not appropriate in this case.  



Low Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2011).

The Veteran's lumbar spine disability (lumbar strain with degenerative disc disease) has been rated 20 percent disabling under Diagnostic Code 5010-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 5010 refers to traumatic arthritis.  DC 5237 refers to lumbar strain and is rated under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011), DC 5237.  Other applicable diagnostic codes include spinal stenosis, 5238, spondylolisthesis or segmental instability, DC 5239, degenerative arthritis, 5242, and 5243, which pertains to intevertebral disc syndrome. 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), ankylosing spondylitis (5240), or spinal fusion (5241).  Specifically, the VA and private treatment records do not demonstrate that the Veteran has been diagnosed with any of those specific conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 
Turning to the evidence of record, on May 2005 VA examination, physical examination revealed a mild but definite local posterior angulation of the upper lumbar spine with local scoliosis.  That finding was considered to be the primary area for any pain or tenderness.  There was evidence of a mild tenderness of the right lumbar spine paraspinous muscle area and the upper three vertebraes of the lumbar spine.  The examiner stated that there would presumably be additional limitation of motion following repetitive use, but the Veteran did not provide any details of any additional limitations.  She did not report any flare-ups of consequence.  The diagnosis was chronic lumbar strain.

VA treatment records reflect that in April 2006, the Veteran complained of low back pain.  In May 2006, she complained of chronic low back pain that was not responding to current treatment.  She was provided a stronger pain relief medication.  

On February 2007 VA examination, the Veteran reported having daily pain in the low back.  She also had daily right leg dysthesias in the L4 dermatome.  She could only sit in one place for 20 to 30 minutes due to low back pain.  She could only walk for 30 to 45 minutes.  Physical examination revealed that she could walk readily without gait disturbance.  There was mild congenital scoliosis.  There was some exaggerated tenderness to palpation to all spinuous processes from T1 to S1.  There was exaggerated tenderness to palpation of the perivertebral musculature without spasm.  There was no sacroiliac joint tenderness or sciatic notch tenderness.  Sensation to light touch was intact in the dermatomes of the bilateral lower extremities.  Motor strength was normal in the lower extremities.  Straight leg raising was negative.  Waddell's sign was positive, 4 out of 8.  Range of motion, both prior to and after repetitive testing, revealed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  There was no loss of motion, weakness, fatigability, or coordination after repetitive testing.  After taking radiographic images of the lumbar spine, the diagnosis was congenital scoliosis and degenerative arthritis.  

VA treatment records reflect that in February 2007, the Veteran reported having increased mid to lower back pain.  Her right leg would get numb at times.  Physical examination revealed a normal gait.  There was decreased range of motion of the lumbar spine due to pain.  There was a tender paravertebral muscle spasm.  The assessment was scoliosis, degenerative disc disease, degenerative joint disease, and back pain.  She was placed on a trial of Morphine.  In August 2007, the Veteran reported having low back pain and increased right anterior leg pain.  The assessment was scoliosis and back pain.  Although there was a diagnosis of cervical radiculopathy related to her cervical spine disability, no diagnosis of the lower extremities was provided.  In March 2008, lumbar range of motion was impaired.  Lower extremity strength was normal.  There was tenderness at the thoracic spine.  Deep tendon reflexes were present and symmetrical.  She was continued on pain medication.

In March 2009, the Veteran submitted a statement from her private physician stating that her lumbar spine was very tender all over.  Range of motion of the thoracic spine showed decreased flexion to 40 degrees and extension to 25 degrees. 

On May 2009 VA examination, the Veteran reported that her entire back was hurting from her low back to her upper back.  Her pain was predominately at the scapular thoracic area.  There were times when she awoke crying from her back pain.  Her pain would increase throughout the day and would become severe on increased activity.  The lower back pain was described as a pinching sensation.  the upper back pain was throbbing in nature.  She had occasional pain that radiated to the anterior portion of the right thigh.  She had flare-ups five to six times per month that caused her to take self-imposed bed rest.  She could walk half a block before she needed to rest.  She could stand for five minutes and would need to lean against something.  Bending over increased her back pain.  Physical examination showed that she had difficulty lying on her back and getting up.  Deep tendon reflexes were 2/4, bilaterally.  Straight leg raising was negative.  Lasegue's sign and Patrick's testing were negative.  There was tenderness to palpation at L3-4, L4-5, and L5-S1.  There was no palpable muscle spasm.  Range of motion of the spine reflected forward flexion to 90 degrees, with pain, extension to 10 degrees, with pain, right and left lateral flexion to 10 degrees, with pain, and right and left rotation to 20 degrees, with pain more so on the right.  There was no indication of increased fatigue, weakness, lack of endurance, or incoordination on repetitive testing.  There was increased pain on repetitive testing.  The diagnosis was thoracolumbar strain with degenerative disc disease demonstrated on X-ray and MRI.

In May 2007, and in other numerous statements to the Board, the Veteran stated that she had a bad back that caused her constant pain, particularly when she bent over to brush her teeth.  She repeatedly stated that she could not sit or stand for more than 30 minutes without experiencing excruciating back pain.

On June 2010 VA examination, the Veteran reported having constant low back pain that was described as a 10/10 at different points throughout the day.  She also had pain in the right leg.  The right leg pain came and went five to six times per month.  It was a sticking-type pain .  There was associated numbness.  Walking aggravated her leg symptoms.  She denied any additional limitations on flare-sups.  She had had three to four incapacitating episodes that lasted one half day.  Physical examination revealed scoliosis.  There was tenderness over the spinous process at T1 through S1.  There was no swelling.  Range of motion revealed forward flexion to 80 degrees with pain, extension to 0 degrees and then to 7 or 8 degrees, right and left lateral flexion to 0 degrees, and bilateral rotation to 15 degrees, with pain.  There was normal pinprick sensation, as well as normal strength in the lower extremities.  There was no muscle atrophy or muscle spasm.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no further loss of range of motion.  The diagnosis was congenital scoliosis, degenerative arthritis of the spine, as well as MRI evidence of disc bulge and foraminal impingement.  The examiner stated that in reviewing the MRI, it appeared that the Veteran's chronic right lower extremity pain was related to her degenerative disc disease and joint disease of the lumbar spine.  

In August 2010, the same examiner completed an addendum opinion and stated that the Veteran's complaints of right leg pain was more likely than not related to sciatica.  There was normal pin prick and normal strength in the lower extremities.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

In this case, the Board finds that the Veteran is not entitled to a higher rating based upon range of motion testing.  In that regard, the medical evidence of record does not show that at anytime forward flexion of the Veteran's lumbar spine was limited to 30 degrees or less, or that she suffers from favorable ankylosis of the entire spine, even on repetitive testing.

The Board next turns to the question of whether the Veteran is entitled to rating in excess of 20 percent based upon the diagnostic criteria pertaining to intevertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011). 

In this case, although the Veteran reported on multiple VA examinations that she had experienced flare-ups that left her incapacitated, , there is no evidence of any incapacitating episodes as defined by VA regulation.  Because there is no evidence that the Veteran's physician has prescribed bed rest for at least four weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a rating higher than 20 percent based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon combined orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, as was already discussed above, the medical evidence includes range of motion studies that do not demonstrate that motion is limited beyond the currently assigned 20 percent rating under the applicable general rating formula. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

In this case, the Board finds that the Veteran is entitled to a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity.  In so determining, the Board finds that since December 11, 2004, when service connection became effective, the Veteran has consistently reported experiencing numbness and pain in her right lower extremity.  Moreover, in June 2010 and in August 2010, the VA examiner linked the Veteran's objective sciatic symptoms of the right lower extremity to her low back disability.  Therefore, because it appears that the Veteran suffers from radiating neurological symptoms in the right lower extremity and that condition has been medically linked to her low back disability, the Board finds that a separate 10 percent rating for neurological manifestations of the lower back disability in the right lower extremity is warranted. 

However, the Board finds that a rating higher than 10 percent is not warranted in right lower extremity because the Veteran's symptoms have been predominately sensory in nature, with no evidence of muscle atrophy and no evidence of loss of reflexes or sensory disturbances more than mild in degree.  Moreover, the neurological symptoms have not been described as constant, but instead occur on flare-up.   Likewise, a separate rating for neurological manifestations in the left lower extremity is not warranted in this case because the Veteran has not stated that she exhibits any such symptoms in the left lower extremity and no sensory disturbance or other neurological finding has been made pertaining to the left lower extremity.

The Board has determined that the Veteran is entitled to no more than a 20 percent disability rating for a low back disability under the applicable spinal criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations, treatment records, and testimony have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to loss of motion to less than 30 degrees of the spine or of favorable ankylosis of the entire spine.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating based upon additional pain or weakness on repetitive testing. 

Status Post Removal of Right Great Toe

The Veteran contends that her right great toenail has a tendency to grow back and when it does, it is tender and painful for her to walk with shoes on.  The toe was also unattractive.

The Veteran is in receipt of a noncompensable disability rating for her status post removal of right great toenail under Diagnostic Codes 7805.  Diagnostic Code 7805 pertains to scars, other, to be evaluated under the disabling effects not considered in the criteria pertaining to scars under any appropriate diagnostic code.  38 C.F.R. § 4.118,  Diagnostic Code 7805.  

During the pendency of the appeal, the rating schedule for rating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  No such request has been made. 

The Board finds that because the Veteran has not complained of a painful scar in relation to the removal of her right great toe nail, and because there is no indication of a scar on objective testing, no other diagnostic codes pertaining to scarring are appropriate in this case.  See 38 C.F.R. § 4.118,  Diagnostic Codes 7800 - 7804 (2008).  Moreover, although the Veteran contends that she has a continuing infection related to the removal of the right great toe, which would incite the use of Diagnostic Code 7820 pertaining to infections of the skin not listed elsewhere, there is no indication of scarring or dermatitis that has been medically linked to the service-connected right great toenail.  Thus, that diagnostic code is also not applicable.  However, because she complains of tenderness to the right great toe, the Board will also evaluate her claim under the rating criteria pertaining to disabilities of the foot.  See 38 C.F.R. § 4.71a, DCs 5276-5284 (2011).  

Turning to the evidence of record, on May 2005 VA examination, physical examination of the right toenail revealed a little spicule of growth on a tiny area on the medial edge of the base of the right toenail.  The Veteran reported that she had some infection there that had continued.  There was no evidence of any current infection or paronychia.  It was noted that there was mild pain in the longitudal arches on prolonged standing.

Private treatment records reflect that in April 2006, the Veteran complained of painful ingrown toenails.  She had had the right great toe nail removed previously but there was a piece of nail that kept growing back.  Physical examination showed a nail spicule at the right hallux nail.  She underwent surgical removal of the nail spicule.

In July 2006, and in other statements submitted during the appeal, the Veteran reported that her right great toenail would become infected and was tender and painful.

VA treatment records reflect that in August 2006, the Veteran reported having a rash on her toes intermittently.  There was evidence of erythema macules with vesicles.  The assessment was dermatitis.

On February 2007 VA examination, the Veteran reported she had a recurrent medial paronychias as a result of a medial nail spicule.  Since the excision, she had had no nail pain or recurrent paronychias.  Physical examination revealed a friable toenail that was only covering the proximal third of the nail bed.  There was no evidence of tenderness on lateral compression of the nail and cuticle.  The joint appeared normal.  The hallux was normal.  Range of motion of the toe was normal.  The assessment was right great toenail crypto-onychosis, resolved status post total and partial onychectomies.

On May 2009 VA examination, the Veteran reported that she did not have foot pain generally.  Physical examination revealed no evidence of a foot deformity.  The great toenails had been surgically removed.

In this case, as stated above, there does not appear to be any visible scar with regard to the removal of the Veteran's right great toe nail and thus further review of the claim under the criteria pertaining to scars is not warranted.  Moreover, although the Veteran was diagnosed with dermatitis of the toes at one point during the appeal period, that diagnosis has not been linked to her right great toenail disability and no such diagnosis was made on repeated VA examinations.  Turning to the diagnostic criteria pertaining to the feet, the Board finds no other relief that would be of benefit to the Veteran.  For, on VA examination and in the evidence of record, there did not appear to be any evidence or indication of any foot abnormality related to the removal of the right great toe nail.  In that regard, the hallux was found to be normal.  Moreover, there was no indication of any foot injury at any time during the pendency of the appeal or as a cause of the current right toenail symptoms and complaints.  Thus, a higher compensable rating is not warranted under any of the codes listed from DC 5276 to 5284.  

In that regard, the Board observes that the Veteran's complaints of pain of the right great toe are due to the recurrence of the toe nail.  There is no indication that the Veteran's right great toe disability includes any sort of joint involvement, and range of motion of the great toe was normal.  Thus, the Board finds that the provisions of 38 C.F.R. § 4.40, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), are not applicable to this analysis.

Right Leg Myositis, Shin Splints

The Veteran's right leg myositis is rated under Diagnostic Code 5262, which pertains to impairment of the tibia and fibula.  The Board notes that where a disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  In this case, there is no better diagnostic code under which to evaluate the Veteran's shin splints.

DC 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

Turning to the evidence of record, on May 2005 VA examination, the Veteran reported having shin splints when she ran about one mile three times per week or when she walked too fast.  Examination of the anterior tibial muscle group and shinbone were normal.  The diagnosis was recurrent anterior tibial myositis with some symptoms when running.  The symptoms were not considered to be disabling.

On February 2007 VA examination, the Veteran reported experiencing pain in the right leg with brisk walking.  Her shin splints prohibited her from running.  Physical examination revealed some exaggerated tenderness to palpation of the bilateral anterior tibial compartments.  The assessment was bilateral anterior tibial tendinitis.

On May 2009 VA examination, the Veteran reported having shin splints that came and went.  There was more pain when walking up hills.  There was no indication of swelling, clicking, or popping.  The sensation was one of tingling.  She could not walk far without taking a rest.  There was no weakness or stiffness related to the condition.  Physical examination showed no tenderness to palpation of either shin.  Strength in the knees was normal.  The Achilles tendon was intact and straight.  There was no deformity of the lower leg.  The diagnosis was bilateral tibial myositis (shin splints.)

In this case, the Board finds that a compensable rating is not warranted for the Veteran's right leg myositis, shin splints.  In that regard, there is no evidence of malunion of the tibia or fibula.  Moreover, there is no indication that the Veteran's shin splints result in limitation of motion of the knee, and thus no other rating criteria pertaining to the knee is applicable in this instance.  In finding that a compensable rating for right tibial myositis is not warranted, the Board also notes the lack of any complaints or treatment for that condition in the VA and private treatment records.  Finally, despite that the Veteran complained of pain related to her shin splints that caused her to have to rest, because there is no indication of joint involvement or related limitation of motion of the knees or ankles,  the Board finds that the provisions of 38 C.F.R. § 4.40, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), are not applicable to this analysis.  Even if they were applicable, no higher rating is warranted under these provisions because there is no indication that the Veteran's shin splints result in functional impairment of the joints.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011). 

In this case, by this decision, the Veteran's disability ratings now meet the scheduler criteria for consideration of a TDIU.  In that regard, the Veteran is currently in receipt of service connection for an adjustment disorder with insomnia, anxiety, and depression, rated as 50 percent disabling, a right shoulder disability, rated as 20 percent disabling, a low back disability, rated as 20 percent disabling, a right lower extremity disability related to the low back disability, rated as 10 percent disabling, allergic rhinitis with sinusitis, rated as 50 percent disabling, gastroesophaegeal reflux disease (GERD), rated as 10 percent disabling, and noncompensable ratings for tibial myositis of the right and left lower extremities, plantar fasciitis, right  and left great toenail removal, eczema of the fingers, and tension headaches.

When reviewing the claims file, the Board first observes that the Veteran last worked full time in February 2009 by her own statement on application for TDIU, and also as stated at various times to her VA examiners and in statements to the Board.  Specifically, throughout the appeal period, the Veteran has worked as a real estate agent and as a loan officer.  Thus, because the evidence demonstrates that she was working prior to February 2009, and she does not contend that she was totally unemployable prior to February 2009, the Board will assess whether a TDIU is warranted from that time period forward.  

The Veteran contends that her service-connected disabilities, particularly her low back disability and her GERD, affect her ability to maintain any sort of employment because she cannot sit or stand for any prolonged period of time and is constantly clearing her throat.  

However, when reviewing the evidence of record, the Board finds that a TDIU is not warranted in this case.  Particularly, on May 2009 VA examination of the joints, including the Veteran's low back, shin splints, right shoulder, and plantar fasciitis, the examiner completed full examination of the Veteran and concluded that none of the Veteran's current orthopedic disabilities made her unemployable.  The examiner stated that she would possibly need retraining in order to complete some type of sedentary work.  She could not complete heavy, manual labor.

On May 2009 VA psychiatric examination, the examiner determined that although the Veteran's psychiatric disability did have a negative effect on her occupational productivity, and she had been fired previously, she was most recently laid off due to the economy.  Thus, taking that into account, along with her mental functioning, it was felt that her mental health issues alone did not prevent her from working in administrative-type tasks.

On May 2009 VA examination related to the Veteran's rhinitis and sinusitis, GERD, and headaches, after completing full examination of the Veteran, the examiner determined that the Veteran's disabilities reviewed during the examination did not interfere with her ability to be employed.  

On February 2010 VA psychiatric examination, the examiner noted that the Veteran was currently in school to become a counselor and that she had a real estate license.  The Veteran stated that she was not currently looking for a job.  The examiner felt that the Veteran was able to be independent in her daily life and to be able to manage her financial affairs.  

On June 2010 VA examination related to the Veteran's lumbar spine disability and any related neurological impairment, the Veteran reported that she was working part time.  

At her October 2011 hearing before the Board, the Veteran stated that she had been unemployed since January 2011.  She stated that it was difficult for her to maintain employment due to her doctors appointments and due to her back pain and sinuses. 

Thus, in this case, when reviewing the evidence of record, the Board finds that the overwhelming evidence demonstrates that the Veteran's multiple service-connected disabilities do not prohibit employment.  For that matter, multiple reports of VA examination conducted since 2009 reflect the conclusion that the Veteran's musculoskeletal disabilities, psychiatric disability, and other disabilities such as GERD, headaches, and sinusitis, do not prohibit her from working in a sedentary or administrative capacity.  Moreover, it appears that the Veteran holds a real estate license and has achieved a degree through schooling that she intended to use towards a professional career.  It also appears that the Veteran has maintained part time employment until at least 2011 and such was her choice due to her medical appointments.  However, no VA examiner found that the Veteran's medical conditions left her unemployable.  Thus, despite the Veteran's contentions that her disabilities are so severe as to preclude employment, the Board finds that the evidence weighs against those contentions. 

Accordingly, in the absence of any evidence of impairment of mind or body sufficient to render it impossible for the Veteran to follow a substantially gainful occupation, the preponderance of the evidence is against the claim for a TDIU.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected allergic rhinitis and sinusitis, low back disability, right big toe removal, right leg myositis, psychiatric disability, and headaches with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability levels and symptomatology for her service-connected allergic rhinitis and sinusitis, low back disability, right big toe removal, right leg myositis, psychiatric disability, and headaches.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's allergic rhinitis and sinusitis, low back disability, right big toe removal, right leg myositis, psychiatric disability, and headaches may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible evidence demonstrates that since December 11, 2004, the effective date of service connection, a higher 50 percent rating for an adjustment disorder with insomnia, anxiety, and depression is warranted, a higher 50 percent rating for allergic rhinitis with sinusitis is warranted, and a separate 10 percent rating for neurological manifestations of the right lower extremity is warranted.  The benefit-of-the-doubt rule has been applied with respect to those claims.  However, the preponderance of the evidence is against the claims for increased rating for a low back disability, headaches, myositis of the right lower extremity, a right great toe disability, and a TDIU, and those claims must necessarily be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 







ORDER

The issue of entitlement to service connection for a cervical spine disability is dismissed.

The issue of entitlement to an initial rating higher than 20 percent for a right shoulder disability is dismissed.

An increased 50 percent rating for allergic rhinitis with sinusitis is granted.

An increased 50 percent rating for an adjustment disorder with insomnia, anxiety, and depression is granted.

A compensable rating for tension headaches is denied.

A rating in excess of 20 percent for a low back disability is denied. 

A separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity is granted. 

A compensable rating for status post removal of right great toe is denied.

A compensable rating for right leg myositis, shin splints, is denied.

A TDIU is denied.





______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


